DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office Action is in response to a communication filed on 08/19/2021, in which claims 1, 7 - 20, excluding cancelled claims 2 - 6, are pending and presented for examination.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
 	Amended claim 1 recites: 
 	A image decoding method, by a decoding apparatus, comprising: obtaining motion prediction information for a current block from a bitstream; constructing an affine motion vector predictor (mvp) candidate list for the current block; deriving control point motion vector predictors (CPMVPs) for control points (CPs) of the current block based on the affine mvp candidate list; deriving control point motion vector differences (CPMVDs) for the CPs of the current block based on the motion prediction information; deriving control point motion vectors (CPMVs) for the CPs of the current block based on the CPMVPs and the CPMVDs; deriving prediction samples for the current block based on the CPMVs; and 
generating a reconstructed picture for the current block based on the derived prediction samples, wherein based on a constructed affine mvp candidate being available, the affine mvp candidate list includes the constructed affine mvp candidate, 
wherein the constructed affine mvp candidate includes candidate motion vectors for the CPs, wherein the CPs of the current block include CPO, CP1 and CP2, wherein based on absence of a neighboring block having the same reference picture as a reference picture of the current block in a first neighboring block group for the CPO, a candidate motion vector for the 
wherein based on absence of a neighboring block having the same reference picture as the reference picture of the current block in a third neighboring block group for the CP2, a candidateApplication No.: 16/861,787Docket No.: 8736.02198.US20 motion vector for the CP2 is not available, wherein based on the candidate motion vectors for the CPO, the CP1 and the CP2 being available, the constructed affine mvp candidate is available, and 
wherein based on at least one of the candidate motion vector for the CPO, the candidate motion vector for the CP1 or the candidate motion vector for the CP2 being not available, the constructed affine mvp candidate is not available and a process of deriving the constructed affine mvp candidate based on an available candidate motion vector among the candidate motion vectors is not performed.

The Office Action previously rejected claims 1, 7 - 20 under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20180098063) in view of Zhang et al. (US 20190149838), and in view of Huang et al. (US 20190058896)..
Examiner however agrees with Applicant’s assessment that the applied references, alone or in any combination, fail to disclose or suggest the features defined by Applicant’s claims. Therefore, all claims in this application are in condition for allowance. The assessment was based on Applicant’s arguments advanced in the latest communication as dated above.
Examiner concedes that, since further search of the prior art has produced no other references capable of sustaining the rejections as previously established, all pending claims are therefore patentable. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 6:30 am - 7:30 pm (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571)272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
 	Examiner, Art Unit 2487

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487